DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on October 21, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
	
Specification
The disclosure is objected to because of the following informalities: On Paragraph 0050 line 10, “I/O components 1810” should be “I/O components 1010”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed towards a computer program product with no corresponding structure. The examiner has found no support in the applicant’s specification that shows the computer program product as being anything more than just a program that is executed by a computer (See at least Paragraph 0054 in the applicant’s specification). The applicant states that the computer storage media are not signals per se (See at least Paragraph 0055 in applicant’s specification) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallack et al (US 20110280472 A1) (Hereinafter referred to as Wallack).

Regarding Claim 1, Wallack discloses a system for automatic calibration of a robot optical sensor (See at least Wallack Paragraphs 0011 and 0013), the system comprising: 
an optical sensor (See at least Wallack Paragraph 0013, camera is interpreted as an optical sensor); 
a robot arm (See at least Wallack Paragraph 0013 and Figure 1); 
a calibration chart (See at least Wallack Paragraphs 0011 and 0060, calibration object, such as a calibration plate, is interpreted as calibration chart); 
one or more processors (See at least Wallack Paragraph 0094); and 
a memory storing instructions (See at least Wallack Paragraph 0094), that when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
determining a set of poses for calibrating the optical sensor (See at least Wallack Paragraph 0022, the robot is moved to specified poses which is interpreted as the robot moving to poses that were pre-determined); 
generating, based at least on the set of poses, pose data comprising three dimensional (3D) position and orientation data (See at least Wallack Paragraph 0002; poses refer to three dimensional position and three dimensional rotation; See at least Wallack Paragraphs 0022-0023 and 0042, the robot’s specified poses are interpreted as pose data comprising three dimensional position and orientation data); 
moving, based at least on the pose data, the robot arm into a plurality of poses (See at least Wallack Paragraph 0022, the robot is moved to specified poses); 
at each pose of the plurality of poses, capturing a set of images of the calibration chart with the optical sensor (See at least Wallack Paragraphs 0022-0023 and 0060, at each set of poses, images are acquired of the calibration object); 
calculating intrinsic calibration parameters, based at least on the set of captured images (See at least Wallack Paragraph 0040); and 
calculating extrinsic calibration parameters, based at least on the set of captured images (See at least Wallack Paragraph 0040).

Regarding Claim 8, Wallack discloses a method for automatic calibration of a robot optical sensor (See at least Wallack Paragraphs 0011 and 0013), the method comprising:
determining a set of poses for calibrating the optical sensor (See at least Wallack Paragraph 0022, the robot is moved to specified poses which is interpreted as the robot moving to poses that were pre-determined); 
generating, based at least on the set of poses, pose data comprising three dimensional (3D) position and orientation data (See at least Wallack Paragraph 0002; poses refer to three dimensional position and three dimensional rotation; See at least Wallack Paragraphs 0022-0023 and 0042, the robot’s specified poses are interpreted as pose data comprising three dimensional position and orientation data); 
moving, based at least on the pose data, the robot arm into a plurality of poses (See at least Wallack Paragraph 0022, the robot is moved to specified poses); 
at each pose of the plurality of poses, capturing a set of images of the calibration chart with the optical sensor (See at least Wallack Paragraphs 0022-0023 and 0060, at each set of poses, images are acquired of the calibration object); 
calculating intrinsic calibration parameters, based at least on the set of captured images (See at least Wallack Paragraph 0040); and 
calculating extrinsic calibration parameters, based at least on the set of captured images (See at least Wallack Paragraph 0040).

Regarding Claim 15, Wallack discloses a computer program product, comprising a computer usable medium having a computer readable program code embodied therein, the computer readable program code adapted to be executed to implement a method for automatically calibrating a robot optical sensor (See at least Wallack Paragraph 0096), the method comprising:
determining a set of poses for calibrating the optical sensor (See at least Wallack Paragraph 0022, the robot is moved to specified poses which is interpreted as the robot moving to poses that were pre-determined); 
generating, based at least on the set of poses, pose data comprising three dimensional (3D) position and orientation data (See at least Wallack Paragraph 0002; poses refer to three dimensional position and three dimensional rotation; See at least Wallack Paragraphs 0022-0023 and 0042, the robot’s specified poses are interpreted as pose data comprising three dimensional position and orientation data); 
moving, based at least on the pose data, the robot arm into a plurality of poses (See at least Wallack Paragraph 0022, the robot is moved to specified poses); 
at each pose of the plurality of poses, capturing a set of images of the calibration chart with the optical sensor (See at least Wallack Paragraphs 0022-0023 and 0060, at each set of poses, images are acquired of the calibration object); 
calculating intrinsic calibration parameters, based at least on the set of captured images (See at least Wallack Paragraph 0040); and 
calculating extrinsic calibration parameters, based at least on the set of captured images (See at least Wallack Paragraph 0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wallack in view of Ta-Huynh (US 10628968 B1) (Hereinafter referred to as Ta-Huynh).

Regarding Claim 2, where all the limitations of claim 1 are disclosed by Wallack as described above.  However, Wallack fails to disclose prior to calculating the extrinsic calibration parameters, applying the intrinsic calibration parameters to the set of captured images. 
However, Ta-Huynh teaches this limitation (See at least Ta-Huynh Column 5 line 27- Column 6 line 2 and Figure 7).  Whereby it is disclosed by Ta-Huynh to have prior to calculating the extrinsic calibration parameters, applying the intrinsic calibration parameters to the set of captured images.  
It would have been obvious to one skilled in the art before the effective filing date to incorporate the teachings of Ta-Huynh with Wallack to apply the intrinsic calibration parameters prior to calculating the extrinsic calibration parameters. Calibrating the intrinsic parameters of the camera includes calibrating the focal length, the optical center of the camera, skew, and distortion parameters (See at least Ta-Huynh Column 5 lines 28-30). Since the extrinsic calibration is done with respect to a fix-mounted reference pattern with known measurements and a known fixed location (See at least Ta-Huynh Column 5 lines 47-54), if the intrinsic parameters (e.g. focal length, the optical center of the camera, skew, and distortion parameters) are not calibrated, the measurements of the known measurements will not be accurate. For accurate extrinsic calibration, the intrinsic parameters (e.g. focal length, the optical center of the camera, skew, and distortion parameters) would have to be calibrated to allow for more accurate measurements of the fix-mounted reference pattern. 

Regarding Claim 9, Wallack fails to disclose prior to calculating the extrinsic calibration parameters, applying the intrinsic calibration parameters to the set of captured images. However, Ta-Huynh teaches this limitation (See at least Ta-Huynh Column 5 line 27- Column 6 line 2 and Figure 7).
It would have been obvious to one skilled in the art before the effective filing date to incorporate the teachings of Ta-Huynh with Wallack to apply the intrinsic calibration parameters prior to calculating the extrinsic calibration parameters. Calibrating the intrinsic parameters of the camera includes calibrating the focal length, the optical center of the camera, skew, and distortion parameters (See at least Ta-Huynh Column 5 lines 28-30). Since the extrinsic calibration is done with respect to a fix-mounted reference pattern with known measurements and a known fixed location (See at least Ta-Huynh Column 5 lines 47-54), if the intrinsic parameters (e.g. focal length, the optical center of the camera, skew, and distortion parameters) are not calibrated, the measurements of the known measurements will not be accurate. For accurate extrinsic calibration, the intrinsic parameters (e.g. focal length, the optical center of the camera, skew, and distortion parameters) would have to be calibrated to allow for more accurate measurements of the fix-mounted reference pattern. 

Regarding Claim 16, Wallack fails to disclose prior to calculating the extrinsic calibration parameters, applying the intrinsic calibration parameters to the set of captured images. 
However, Ta-Huynh teaches this limitation (See at least Ta-Huynh Column 5 line 27- Column 6 line 2 and Figure 7).
It would have been obvious to one skilled in the art before the effective filing date to incorporate the teachings of Ta-Huynh with Wallack to apply the intrinsic calibration parameters prior to calculating the extrinsic calibration parameters. Calibrating the intrinsic parameters of the camera includes calibrating the focal length, the optical center of the camera, skew, and distortion parameters (See at least Ta-Huynh Column 5 lines 28-30). Since the extrinsic calibration is done with respect to a fix-. 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wallack in view of Nilsson et al (US 20200298403 A1) (Hereinafter referred to as Nilsson).

Regarding Claim 3, Wallack fails to disclose determining whether a pose in the set of poses is reachable; and 
based at least on the pose not being reachable, rejecting the pose. 
However, Nilsson teaches this limitation (See at least Nilsson Paragraph 0143, the unattainable pose is a pose that is not reachable and the safety system halts the operation which is interpreted as rejecting the pose). 
It would have been obvious to one skilled in the art before the effective filing date to incorporate the teachings of Nilsson with Wallack to have the system reject a pose if it is determined that a pose is not reachable. A pose may not be reachable due to an external surface in the way of the robot arm and having the robot arm trying to reach that pose anyways will result in strong actuation forces/torque on the external surface. This may result in the system being damaged (See at least Nilsson Paragraph 0143). By rejecting the pose, the system is prevented from doing harm. 

Regarding Claim 10, Wallack fails to disclose determining whether a pose in the set of poses is reachable; and 
based at least on the pose not being reachable, rejecting the pose. 
However, Nilsson teaches this limitation (See at least Nilsson Paragraph 0143, the unattainable pose is a pose that is not reachable and the safety system halts the operation which is interpreted as rejecting the pose). 
It would have been obvious to one skilled in the art before the effective filing date to incorporate the teachings of Nilsson with Wallack to have the system reject a pose if it is determined that a pose is not reachable. A pose may not be reachable due to an external surface in the way of the robot arm and having the robot arm trying to reach that pose anyways will result in strong actuation forces/torque on the external surface. This may result in the system being damaged (See at least Nilsson Paragraph 0143). By rejecting the pose, the system is prevented from doing harm. 

Regarding Claim 17, Wallack fails to disclose determining whether a pose in the set of poses is reachable; and 
based at least on the pose not being reachable, rejecting the pose. 
However, Nilsson teaches this limitation (See at least Nilsson Paragraph 0143, the unattainable pose is a pose that is not reachable and the safety system halts the operation which is interpreted as rejecting the pose). 
It would have been obvious to one skilled in the art before the effective filing date to incorporate the teachings of Nilsson with Wallack to have the system reject a pose if it is determined that a pose is not reachable. A pose may not be reachable due to an external surface in the way of the robot arm and having the robot arm trying to reach that pose anyways will result in strong actuation . 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wallack in view of Feiten et al (US 20200298411 A1) (Hereinafter referred to as Feiten).

Regarding Claim 4, Wallack discloses the calibration chart is attached to an end effector of the robot arm (See at least Wallack Paragraph 0032-33 and Figure 1 reference character “125”), ,…
Wallack fails to disclose …the optical sensor is mounted on a body of the robot. 
However, Feiten teaches this limitation (See at least Feiten Paragraph 0076 and Figure 1 reference character “21”).
It would have been obvious to one skilled in the art before the effective filing date to incorporate the teachings of Feiten with Wallack to have the optical sensor mounted on a body of the robot. Wallack discloses that the calibration object is affixed to the articulated arm of the robot and that the camera is stationary (See at least Wallack Paragraphs 0037-0038). Feiten shows that cameras can be on the robot arm’s body (See at least Feiten Paragraph 0076). It has been held that rearranging parts of an invention involves only routine skill in the art, as shown by In Re Japikse, 86 USPQ 70.  In this instance, the camera is being rearranged to be fixed on the robot arm’s body instead of fixed in space. One would have been motivated to place the camera on the robot’s arm body because the robot arm may be placed in different locations and environments. If the camera is fixed in space rather than the body, then the camera would physically have to be moved every time the base of the robot arm moves to a different location.  By fixing the camera on the robot arm itself, the camera will go where ever the robot arm goes and would not be needed to be physically moved allowing the calibration to be more autonomous. This rearrangement does not affect the principle operation of the system because the 

Regarding Claim 11, Wallack discloses the calibration chart is attached to an end effector of the robot arm (See at least Wallack Paragraph 0032-33 and Figure 1 reference character “125”), ,…
Wallack fails to disclose …the optical sensor is mounted on a body of the robot. 
However, Feiten teaches this limitation (See at least Feiten Paragraph 0076 and Figure 1 reference character “21”).
It would have been obvious to one skilled in the art before the effective filing date to incorporate the teachings of Feiten with Wallack to have the optical sensor mounted on a body of the robot. Wallack discloses that the calibration object is affixed to the articulated arm of the robot and that the camera is stationary (See at least Wallack Paragraphs 0037-0038). Feiten shows that cameras can be on the robot arm’s body (See at least Feiten Paragraph 0076). It has been held that rearranging parts of an invention involves only routine skill in the art, as shown by In Re Japikse, 86 USPQ 70.  In this instance, the camera is being rearranged to be fixed on the robot arm’s body instead of fixed in space. One would have been motivated to place the camera on the robot’s arm body because the robot arm may be placed in different locations and environments. If the camera is fixed in space rather than the body, then the camera would physically have to be moved every time the base of the robot arm moves to a different location.  By fixing the camera on the robot arm itself, the camera will go where ever the robot arm goes and would not be needed to be physically moved allowing the calibration to be more autonomous. This rearrangement does not affect the principle operation of the system because the camera on the robot’s body will still be stationary with respect to the calibration object, which can still move since it is attached to the robot’s arm. 

Regarding Claim 18, Wallack discloses the calibration chart is attached to an end effector of the robot arm (See at least Wallack Paragraph 0032-33 and Figure 1 reference character “125”), ,…
Wallack fails to disclose …the optical sensor is mounted on a body of the robot. 
However, Feiten teaches this limitation (See at least Feiten Paragraph 0076 and Figure 1 reference character “21”).
It would have been obvious to one skilled in the art before the effective filing date to incorporate the teachings of Feiten with Wallack to have the optical sensor mounted on a body of the robot. Wallack discloses that the calibration object is affixed to the articulated arm of the robot and that the camera is stationary (See at least Wallack Paragraphs 0037-0038). Feiten shows that cameras can be on the robot arm’s body (See at least Feiten Paragraph 0076). It has been held that rearranging parts of an invention involves only routine skill in the art, as shown by In Re Japikse, 86 USPQ 70.  In this instance, the camera is being rearranged to be fixed on the robot arm’s body instead of fixed in space. One would have been motivated to place the camera on the robot’s arm body because the robot arm may be placed in different locations and environments. If the camera is fixed in space rather than the body, then the camera would physically have to be moved every time the base of the robot arm moves to a different location.  By fixing the camera on the robot arm itself, the camera will go where ever the robot arm goes and would not be needed to be physically moved allowing the calibration to be more autonomous. This rearrangement does not affect the principle operation of the system because the camera on the robot’s body will still be stationary with respect to the calibration object, which can still move since it is attached to the robot’s arm. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wallack.

Regarding Claim 5, Wallack, in its first embodiment, fails to disclose the optical sensor is mounted on the robot arm. 
However, Wallack, in another embodiment, discloses this limitation (See at least Wallack Paragraph 0035 and Figure 2 reference character “205A”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings disclosed in another embodiment of Wallack with the first embodiment of Wallack to have the optical sensor mounted on the camera arm. Wallack, in the first embodiment, discloses that the calibration object is affixed to the articulated arm of the robot and that the camera is stationary (See at least Wallack Paragraphs 0037-0038). Wallack, in the second embodiment, discloses that the camera is affixed to the articulated arm of the robot and that the calibration object is stationary (See at least Wallack Paragraphs 0073-0078). It has been held that rearranging parts of an invention involves only routine skill in the art, as shown by In Re Japikse, 86 USPQ 70.  In this instance, the camera is being positioned on the arm and the calibration object is being fixed in space. The robot will still move in various poses and take images of the calibration object at each pose. Instead of the calibration object being moved with respect to the camera, the camera is being moved with respect to the calibration object. This will not affect the principle operation of the system as the camera will still take images of the calibration object in various poses.  

Regarding Claim 12, Wallack, in its first embodiment, fails to disclose the optical sensor is mounted on the robot arm. 
However, Wallack, in another embodiment, discloses this limitation (See at least Wallack Paragraph 0035 and Figure 2 reference character “205A”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings disclosed in another embodiment of Wallack with the first embodiment of 

Regarding Claim 19, Wallack, in its first embodiment, fails to disclose the optical sensor is mounted on the robot arm. 
However, Wallack, in another embodiment, discloses this limitation (See at least Wallack Paragraph 0035 and Figure 2 reference character “205A”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings disclosed in another embodiment of Wallack with the first embodiment of Wallack to have the optical sensor mounted on the camera arm. Wallack, in the first embodiment, discloses that the calibration object is affixed to the articulated arm of the robot and that the camera is stationary (See at least Wallack Paragraphs 0037-0038). Wallack, in the second embodiment, discloses that the camera is affixed to the articulated arm of the robot and that the calibration object is stationary (See at least Wallack Paragraphs 0073-0078). It has been held that rearranging parts of an invention involves only routine skill in the art, as shown by In Re Japikse, 86 USPQ 70.  In this instance, the camera .  

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallack in view of Tenney et al (US 20130010081 A1) (Hereinafter referred to as Tenney).

Regarding Claim 6, Wallack discloses …determining the set of poses for calibrating the optical sensor comprises: 
based at least on the trigger event, determining the set of poses for calibrating the optical sensor (See at least Wallack Paragraph 0022, the robot is moved to specified poses, which is interpreted as poses that were determined, for hand-eye calibration).  
Wallack fails to disclose determining a trigger event for calibrating the optical sensor… 
However, Tenney teaches this limitation (See at least Tenney Paragraph 0154 and Figure 25, the two cameras, “2520” and “2530”, take images, “2540” and “2550”, of the fiducials,  any perspective distortion may be used to determine lens focus for individual cameras which is interpreted as a trigger event for calibrating the optical sensor). 
It would have been obvious to one skilled in the art before the effective filing date to incorporate the teachings of Tenney with Wallack to have a trigger event for calibrating the optical sensor. By having a trigger event, the system will know when to calibrate an optical sensor because there will be parameters, such as perspective distortion (See at least Tenney Paragraph 0154) that determines that an optical sensor needs to be calibrated, thus allowing the system to calibrate optical 

Regarding Claim 7, Wallack discloses the optical sensor is a first optical sensor (See at least Wallack Paragraph 0032 and Figure 1 reference character “105A”), and wherein the system further comprises: 
a second optical sensor (See at least Wallack Paragraph 0032 and Figure 1 reference character “105B”);…
Wallack fails to disclose …determining the trigger event comprises comparing images captured with the first optical sensor with images captured with the second optical sensor. 
However, Tenney teaches this limitation (See at least Tenney Paragraph 0154 and Figure 25, the two cameras, “2520” and “2530”, take images, “2540” and “2550”, of the fiducials, the images are compared and any perspective distortion may be used to determine lens focus for individual cameras which is interpreted as  comparing images captured by the optical sensors to determine if calibration is needed).
It would have been obvious to one skilled in the art before the effective filing date to incorporate the teachings of Tenney with Wallack to compare images from two different optical sensors to determine if an optical sensor needs to be calibrated. By having a trigger event, the system will know when to calibrate an optical sensor because there will be parameters, such as perspective distortion (See at least Tenney Paragraph 0154) that determines that an optical sensor needs to be calibrated, thus allowing the system to calibrate optical sensors automatically (See at least Tenney Paragraph 0062, Tenney discloses systems and methods for automatic calibration of cameras). By comparing images from one optical sensor to another, the system can determine which optical sensor (individual camera) needs to be calibrated (See at least Tenney Paragraph 0154, focusing the lens is interpreted as calibrating). 

Regarding Claim 13, Wallack discloses …determining the set of poses for calibrating the optical sensor comprises: 
based at least on the trigger event, determining the set of poses for calibrating the optical sensor (See at least Wallack Paragraph 0022, the robot is moved to specified poses, which is interpreted as poses that were determined, for hand-eye calibration).  
Wallack fails to disclose determining a trigger event for calibrating the optical sensor… 
However, Tenney teaches this limitation (See at least Tenney Paragraph 0154 and Figure 25, the two cameras, “2520” and “2530”, take images, “2540” and “2550”, of the fiducials,  any perspective distortion may be used to determine lens focus for individual cameras which is interpreted as a trigger event for calibrating the optical sensor). 
It would have been obvious to one skilled in the art before the effective filing date to incorporate the teachings of Tenney with Wallack to have a trigger event for calibrating the optical sensor. By having a trigger event, the system will know when to calibrate an optical sensor because there will be parameters, such as perspective distortion (See at least Tenney Paragraph 0154) that determines that an optical sensor needs to be calibrated, thus allowing the system to calibrate optical sensors automatically (See at least Tenney Paragraph 0062, Tenney discloses systems and methods for automatic calibration of cameras). 

Regarding Claim 14, Wallack discloses the optical sensor is a first optical sensor (See at least Wallack Paragraph 0032 and Figure 1 reference character “105A”), 
Wallack fails to disclose …determining the trigger event comprises: 
comparing images captured with the first optical sensor with images captured with a second optical sensor. 

It would have been obvious to one skilled in the art before the effective filing date to incorporate the teachings of Tenney with Wallack to compare images from two different optical sensors to determine if an optical sensor needs to be calibrated. By having a trigger event, the system will know when to calibrate an optical sensor because there will be parameters, such as perspective distortion (See at least Tenney Paragraph 0154) that determines that an optical sensor needs to be calibrated, thus allowing the system to calibrate optical sensors automatically (See at least Tenney Paragraph 0062, Tenney discloses systems and methods for automatic calibration of cameras). By comparing images from one optical sensor to another, the system can determine which optical sensor (individual camera) needs to be calibrated (See at least Tenney Paragraph 0154, focusing the lens is interpreted as calibrating).

Regarding Claim 20, Wallack discloses the optical sensor is a first optical sensor (See at least Wallack Paragraph 0032 and Figure 1 reference character “105A”),…
…wherein determining the set of poses for calibrating the optical sensor comprises: 
based at least on the trigger event, determining the set of poses for calibrating the optical sensor (See at least Wallack Paragraph 0022, the robot is moved to specified poses, which is interpreted as poses that were determined, for hand-eye calibration).
Wallack fails to disclose … determining a trigger event for calibrating the optical sensor, wherein determining the trigger event comprises: 
	comparing images captured with the first optical sensor with images captured with a second optical sensor... 
However, Tenney teaches these limitations (See at least Tenney Paragraph 0154 and Figure 25, the two cameras, “2520” and “2530”, take images, “2540” and “2550”, of the fiducials, the images are compared and any perspective distortion may be used to determine lens focus for individual cameras which is interpreted as a trigger event for calibrating the optical sensor by comparing images captured by the optical sensors to determine if calibration is needed).
It would have been obvious to one skilled in the art before the effective filing date to incorporate the teachings of Tenney with Wallack to compare images from two different optical sensors to determine if an optical sensor needs to be calibrated. By having a trigger event, the system will know when to calibrate an optical sensor because there will be parameters, such as perspective distortion (See at least Tenney Paragraph 0154) that determines that an optical sensor needs to be calibrated, thus allowing the system to calibrate optical sensors automatically (See at least Tenney Paragraph 0062, Tenney discloses systems and methods for automatic calibration of cameras). By comparing images from one optical sensor to another, the system can determine which optical sensor (individual camera) needs to be calibrated (See at least Tenney Paragraph 0154, focusing the lens is interpreted as calibrating).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al (US 10780585 B2) teaches a robot and electronic device for performing hand-eye calibration
Liu et al (US 10664994 B2) teaches a system and method for generating camera calibrations for a vision system camera along three discrete planes in a 3D volume space that uses at least two object planes at different known heights
Mayer et al (US 20200160555 A1) teaches a method and a system for determining a 6-DOF pose of an object in space using at least one marker attached to the object and a plurality of cameras. 
Harada et al (US 10525597 B2) teaches a robot that receives a calibration initiation instruction, and an arm that changes a positional relationship between a marker and a capturing unit, in which calibration of the coordinate system of the capturing unit and coordinate system of the robot is performed 
Liu et al (US 10076842 B2) teaches simultaneous kinematic and hand-eye calibration
Namiki et al (US 20180194008 A1) teaches a calibration of a camera where a robot’s coordinate system and an image coordinate system are calibrated. 
Ishige et al (US 20170151671 A1) teaches a robot and robot system where the imaging portion is calibrated 
Lundberg (US 9457470 B2) teaches a method and a system for calibrating a first coordinate system of a robot unit with a second coordinate system of an object identification unit. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3666                                                                                                                                                                                         
/BHAVESH V AMIN/               Primary Examiner, Art Unit 3666